Citation Nr: 1812597	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Appellant had military service, classified as active duty for training (ACDUTRA) from January 1980 to June 1980, with National Guard service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Appellant testified at a videoconference Board hearing before the undersigned. A transcript of the hearing is of record.

The case was remanded by the Board in April 2012, February 2015, June 2016, and May 2017 for further development. The case has now been returned to the Board.


FINDINGS OF FACT

The evidence is against a finding that the Appellant's current obstructive sleep apnea (OSA) disability was manifested in service or related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met. 38 U.S.C. §§ 101, 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to qualify for VA benefits a claimant must be a Veteran. See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "Veteran" is one of the five elements of a claim for service-connection benefits). The term "Veteran" is defined in 38 U.S.C. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty. 38 U.S.C. § 101(24).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C. § 101 (22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

While service on active duty alone is sufficient to meet the statutory definition of Veteran, service on ACDUTRA (or INACDUTRA),without more, is not enough to give one "Veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). Before Veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Chronic diseases listed in 38 C.F.R. § 3.309(a) can be service connected on a presumptive basis if they manifested to a compensable degree within one year after service. The disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

If a condition noted during service is not shown to be chronic, or a diagnosis of chronicity may be legitimately questioned, the second and third elements of service connection can also be established by showing a continuity of symptomatology since service. 38 C.F.R. § 3.303(b). 

Presumptions that apply to periods of active service, to include the presumption of soundness and the presumption of service incurrence for chronic diseases, do not apply to periods of ACDUTRA and INACDUTRA, unless the claimant has previously established Veteran status for those periods by showing that he has current disability from a qualifying disease or injury in those periods. See Paulson v. Brown, 7 Vet. App. 466, 469-71 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Appellant is currently diagnosed with sleep apnea. He has a current disability, but the Board finds no nexus between the sleep apnea and any period of active duty or ACDUTRA.

There is no indication of sleep apnea in any of the available service treatment records. The Appellant testified that he had symptoms of sleep apnea during ACDUTRA service in the early 1980s. He reported problems with sleep and heavy snoring. He submitted the statements of his children in May and June 2017 who also reported that he snored loudly while sleeping, and was fatigued and irritable for over 20 years. Private medical treatment records indicate difficulty sleeping as early as November 2005. He was not diagnosed with sleep apnea until July 2006.

The Appellant was afforded a VA examination in June 2015. The examination was inadequate because the examiner did not address the Veteran's statements and testimony indicating sleep apnea symptoms, specifically his lack of sleep and snoring during periods of ACDUTRA in the early 1980s.

An August 2016 addendum opinion noted that it was less likely than not that OSA was incurred in service because the service treatment records did not show a problem relating to sleep and the diagnosis of OSA came 36 years after service which was not medically consistent with being related to service. This opinion was also inadequate because the examiner did not address the Veteran's statements and testimony indicating sleep apnea symptoms, specifically his lack of sleep and snoring during periods of ACDUTRA in the early 1980s.

In June 2017, a VA examiner opined it was less likely than not that the sleep apnea started in service. The examiner explained that the service treatment records were void of any complaints of being tired, or excessive snoring during the 6-month active duty time. The November 1983 National Guard Report of Medical Examination made no mention of being tired or excessive snoring, nor was there any indication of any ongoing, chronic or acute medical issues at the time. The civilian medical records date back to 2003 with a diagnosis of non-insulin dependent diabetes. There was no mention of excessive tiredness, lethargy, or excessive snoring that would indicate sleep apnea. The examiner did note an increase in weight from 180 pounds upon discharge from active duty in 1980 to over 300 pounds in 2004 per the medical records. The examiner noted that other than the statements made by the Appellant there was no medical indication of sleep apnea while in service. The examiner than opined that the weight gain after discharge from active duty was the main reason for the development of sleep apnea. The examiner explained the National Guard medical records indicated that in November 1983 the Appellant's weight was going up, evidenced by a 35-pound weight gain in 3 years. In 2004 his weight was noted to be 316 pounds per his civilian medical records. There was no indication that the Appellant sought treatment for sleep apnea specifically in the civilian medical records provided, and it was not until 2006 when he was tested and diagnosed with obstructive sleep apnea. 

The Veteran was afforded another examination in June 2017. The Appellant reported chronic snoring, headaches, dry mouth, and shortness of breath began in 1997. He further reported a diagnosis of sleep apnea in 1997. The examiner opined that it was less likely as not the current obstructive sleep apnea was related to service. The examiner noted there were no records indicating progressive complaints of a sleep problem or sleep apnea during active duty. The examiner further noted that the Appellant's statements at his hearing did not indicate any pathophysiologic connection to the current sleep apnea. The examiner explained that the described symptoms of frequent urination and dehydration at the hearing were more likely related to the diagnosis of diabetes than to sleep apnea. The report of in-service feet and leg aches as the possible root of the sleep disorder was also noted by the examiner to be more likely attributed to diabetes. The examiner also noted that during the hearing the Appellant reported the sleep disorder onset at the time of his diabetes. The examiner explained that reports of snoring on active duty are not enough to substantiate the presence of obstructive sleep apnea. The examiner noted that the testimony did not strongly support early presentation of obstructive sleep apnea that was diagnosed 20 years after service.  The Board notes that this particular statement appears to impose a different statement.  Here, the examiner has noted that there is an alternative cause of the in-service symptoms that the Veteran believes are related to service.  The statement that "the testimony did not strongly support early presentation of obstructive sleep apnea that was diagnosed 20 years after service" shows that the physician does not consider the statement to be strong enough to outweigh other evidence considered by the examiner.  

The Appellant has contended on his own behalf that sleep apnea is related to his service. In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition). Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). In this case, however, the question of whether sleep apnea is related to military service is a complex medical question that is not subject to lay observation alone. Hence, the opinions of the Appellant in this regard are not competent in this case. Additionally, as sleep apnea is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In light of the above, the Board finds that the evidence of record is against the Appellant's claim for service connection for sleep apnea and his claim must be denied.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


